DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 6, the phrase “the nozzle sleeve” lacks antecedent basis.  The fact that it is unclear if such structure is inherent in claim 1 makes claim 6 as a whole indefinite.
On line 8 of claim 10, the phrase “the sleeve bore” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leone (2009/0108506 A1: figures 1-3).
Leone teaches a forming and filling head (104) having a cartridge (10) fit inside the filling head (figure 3), the forming and filling head comprising: a nozzle shaft assembly (12, 16, 14, 66) defining a through-bore (52) extending there through, the nozzle shaft assembly having a first portion (12, 14, 16, 66) and a second portion (62) with an annular seal (64) inside the through-bore, wherein the annular seal (64) is accessible when the second portion (62) is removed; and flow ports (20) extending from the outside of the nozzle shaft assembly to the through-bore (52).  In regards to claim 7, the seal is seated in a seal groove as illustrated in 
figure 2
In regards to the intended use of liquid or the container being a polyethylene terephthalate container, the structure is capable of forming a PET container and using a liquid to make said container.
Allowable Subject Matter
Claims 15-18 are allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, none of the prior art of record teaches or suggests the structure of claim 1, wherein the first portion and the second portion are threadably engagable with one another.  Leone teaches attaching the second member (62) with a snap ring and does not disclose or suggest a threaded engagement.
In regards to claims 3, 5, 10 and 15; none of the prior art of record teaches or suggests the structure of claim 1 wherein the second portion is a nozzle shaft sleeve or there are first and second portions attached to one another in combination with a nozzle sleeve inside the through-bore.  The reference to Leone discloses a cartridge insert that fits inside a nozzle to reduce the volume of the nozzle and does not disclose or suggest use of a nozzle sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/20/2021